Appeals by the de*694fendant from two judgments of the Supreme Court, Kings County (Bárbaro, J.), both rendered May 4, 1999, convicting him of attempted robbery in the first degree, attempted robbery in the second degree, attempted robbery in the third degree, attempted grand larceny in the fourth degree, and criminal possession of a weapon in the fourth degree under Indictment No. 7514/98, upon his plea of guilty, and robbery in the first degree under Indictment No. 490/98, upon a jury verdict, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence adduced at the trial of Indictment No. 490/98 in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
Accordingly, the defendant’s plea of guilty under Indictment No. 7514/98 should also be upheld (cf People v Gaskins, 171 AD2d 272, 281). Ritter, J.P., Altman, Adams and Crane, JJ., concur.